Citation Nr: 1023734	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a lung disability, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active service 
ending in February 1976.  He died in May 2006.  The appellant 
is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
February 2007.  A statement of the case was issued in March 
2007, and a substantive appeal was received in April 2007.

The Board observes that the appellant's April 2007 
substantive appeal originally expressed a desire to testify 
at a Board hearing.  However, the appellant expressly 
withdrew this request in correspondence submitted to VA later 
in April 2007.

The Board also notes that at the time of his death, the 
Veteran had filed a notice of disagreement from a June 2005 
rating decision which denied service connection for pulmonary 
fibrosis with chronic obstructive pulmonary disease.  
Although the RO does not appear to have expressly denied the 
appellant's accrued benefits claim, a denial was implicit in 
the denial of service connection for the cause of death.  The 
Board views the accrued benefits issue to be on appeal as 
well and has so listed the issue on the first page of this 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In this case, the appellant's claims are based upon the 
contention that the Veteran's terminal lung disease was 
caused or etiologically related to the Veteran's military 
service.  Specifically, the appellant contends that chemical 
exposures during the Veteran's military service caused at 
least some component of the Veteran's terminal lung disease.  
Development in the case has focused upon the Veteran's 
exposure to a group of identified chemicals associated with 
his duties as an aircraft fuel systems  mechanic/technician; 
a VA examination report is of record addressing medical 
etiological questions raised by some of the Veteran's in-
service chemical exposures.  

The Board observes that the Veteran's private medical records 
include comments that are at least suggestive that his 
treating physicians entertained the possibility that the 
pulmonary fibrosis at the bases of the Veterans' lungs were 
related to some manner of chemical exposure.  Significantly, 
the Board observes that the Veteran's chronic obstructive 
pulmonary disease (COPD) and suspected emphysema have been 
discussed as attributable to tobacco use, but the medical 
evidence suggests that the pulmonary fibrosis may potentially 
have a separate, possibly unclear, etiology.

Prior to his passing, the Veteran prepared a list of 
chemicals he was exposed to as a result of his duty, and this 
list served to direct the consideration of the analysis 
performed in the September 2006 VA medical opinion of record.  
The September 2006 medical opinion states that "[t]he 
pulmonary attending physician clearly does say that the above 
solvents should not cause interstitial lung disease."  The 
September 2006 VA opinion attributes the Veteran's COPD to 
his history of smoking, but explains that the Veteran's 
pulmonary fibrosis has not been definitively linked to any 
etiology, although idiopathic pulmonary fibrosis is not 
uncommon.

The Board notes that recently, the appellant has made a new 
noteworthy contention that adds uncertainty in this case.  
The appellant's April 2007 substantive appeal expresses that 
the Veteran's original list of identified chemical exposures 
"overlooked Agent Orange.  He was part of a crew that 
repaired the aircraft that [dropped] Agent Orange in Vietnam, 
often getting it on his hands and clothing."  Significantly, 
review of the Veteran's personnel records confirm that the 
Veteran served as an aircraft fuel systems mechanic at an 
airbase in the Republic of Vietnam during the Vietnam War.  
This contention has not yet been addressed in any 
adjudication of development of the evidence in connection 
with this case.

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veterans who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  According to the Veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154.  However, the Board notes that 
neither COPD/emphysema nor any other relevant lung conditions 
currently diagnosed in this Veteran are included in the list 
of diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other disability for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586- 57589 (1996).  
Therefore, service connection for a lung disability cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

Nevertheless, VA must consider whether there is a direct 
basis for service connection regardless of the fact that 
presumptive service connection is not available.  In Combee 
v. Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, it is clear that the Veteran had a terminal 
lung disease featuring at least one component (pulmonary 
fibrosis) with a somewhat medically unclear etiology.  It is 
also now established that the Veteran was exposed during 
service to herbicide agents which were not contemplated at 
the time of the VA medical opinion previously obtained in 
this case; the exposure to herbicides may be considered to 
present a potentially pertinent in-service injury to the 
lungs which has not yet been contemplated in any medical 
etiology opinion in this case.  Furthermore, both the 
appellant and the Veteran have testified that doctors 
indicated that the Veteran's lung condition involved a 
component of scarring that may be related to chemical 
exposure, and the Board observes that some of the private 
medical evidence in this case appears to contemplate that 
possibility (including an October 2005 private  medical 
report diagnosing "chronic respiratory condition due to 
fumes and vapors.")  In sum, the Board believes that an 
etiology opinion addressing the appellant's new contention 
that the Veteran's terminal lung disability was etiologically 
related to his presumed Agent Orange exposure is warranted to 
allow for adequately informed appellate review in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements for all issues 
on appeal in this case, to include the 
issues of entitlement to service 
connection for the cause of the 
Veteran's death, and entitlement to 
service connection for lung disability 
for accrued benefits purposes.

2.  The claims-file should be forwarded 
to an appropriate pulmonary specialist 
to ascertain whether any of the 
Veteran's chronic pulmonary 
disabilities at the time of his death 
were related to service or related to 
any service-connected disabilities.  It 
is imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  After reviewing the 
claims file, the appropriate examiner 
should respond to the following:

a)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that any chronic 
disability of the Veteran's lungs 
was manifested during service or 
was otherwise related to service, 
to include significant exposure to 
herbicides, jet fuels, or other 
chemicals?  In answering this 
question, please specifically 
address each lung disability found 
to have been diagnosed in the 
Veteran, and discuss the pertinent 
medical evidence in the claims 
file.  A rationale should be 
furnished for all conclusions 
drawn.

b)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that any chronic 
disability of the Veteran's lungs 
was otherwise caused or 
permanently aggravated by a 
service-connected disability, to 
specifically include 
arteriosclerotic heart disease?  A 
rationale should be furnished for 
all conclusions drawn.

c)  Was any cause of the Veteran's 
death at least as likely as not (a 
50% or higher degree of 
probability) etiologically linked 
to the Veteran's military service 
or to a service-connected 
disability?

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  (The 
supplemental statement of the case 
should clearly address the issues of 
entitlement to service connection for 
the cause of the Veteran's death, and 
entitlement to service connection for 
lung disability for accrued benefits 
purposes, if both remain on appeal.)  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


